





CITATION:
R. v. McGraw, 2011
          ONCA 451





DATE:
          20110614



DOCKET: C51724



COURT OF APPEAL FOR ONTARIO



Laskin, Gillese and Karakatsanis JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Paul McGraw



Appellant



Edward L. Greenspan, Q.C., for the appellant



Lorna Bolton, for the respondent



Considered in writing: June 8, 2011



On appeal from the sentence imposed on June 11, 2009, by
          Justice Herold of the Superior Court of Justice.



ENDORSEMENT



[1]

The appellant committed a series of violent offences
    against eight different victims between February 2007 and September 2008.  After a series of judicial pre-trial
    conferences, the appellant entered guilty pleas.  On sentencing, defence counsel presented a
    joint submission.  Herold J. accepted the
    joint submission and imposed a 14 year sentence.

[2]

The appellant now seeks to challenge the sentence,
    arguing that it is harsh and excessive.  He makes no allegation of incompetence of counsel.

[3]

We would grant leave to appeal sentence but dismiss the
    appeal.

[4]

While the reasons for sentence are extremely brief, it
    is clear why Mr. McGraw received the sentence that he did.  He was an admitted crack cocaine dealer with
    a lengthy criminal record, including convictions for assaults and weapons, who
    committed a series of violent offences on a number of different victims in a
    relatively short period of time.  Apart
    from the number of victims and offences, there were a number of aggravating
    factors, including:  the viciousness of
    the assaults; the duration of the offences committed against E.K. and the
    elements of gratuitous degradation associated with that attack; the appellants
    repeated attempts to obstruct the course of justice by trying to dissuade a
    victim from testifying against him and when that failed, attempting to have
    another inmate assault the victim; and, in one of the attacks, the appellant
    used a weapon.

[5]

The trial judge was bound to accept the joint
    submission unless the proposed sentence was contrary to the public interest and
    would bring the administration of justice into disrepute:  see
R.
    v. Dorsey
, [1999] O.J. No. 2957, at para. 11 (C.A.).  There was a thorough
Gladue
report before the court, which sets out the appellants
    tragic and difficult life.  The
    sentencing judge took the contents of the report into consideration, including
    through his recommendation that the appellant be transferred to a correctional
    facility in Nova Scotia.

[6]

Clearly the sentencing judge found the sentence to be
    fit.  We agree.

J. I. Laskin J.A.

E. E. Gillese J.A.

Karakatsanis J.A.


